In a well-written motion for rehearing appellant contends that we erred in the original disposition of this case in holding that the trial court did not commit error in declining to submit his special requested charge on the issue of intent, or give one of like import. He earnestly insists that notwithstanding the injured party testified that when he (appellant) entered the garage he remarked, "This is a hold up," nevertheless, the uncontroverted facts show that although he took the billfold containing three dollars in money from the injured party, yet he *Page 509 
left it lying on the shelf in the garage where it, with the money therein, was discovered the next morning. This, he insists, was a circumstance which showed a contrary intent to that testified to by the injured party and raised an issue of fact which should have been submitted to the jury for their determination. Under the law he was entitled to have every issue of fact raised by the evidence submitted to the jury to be decided by them. In support of his contention he cites us to the case of Galloway v. State, 71 S.W.2d 871. We think that case is somewhat analogous to the instant case, and upon further consideration of the question, we have reached the conclusion that appellant's position is well founded. Therefore, the motion for rehearing is granted, the judgment of affirmance is set aside, and the cause is now reversed and remanded.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
                ON STATE'S MOTION FOR REHEARING.